


Exhibit 10.3


[pmilogo.gif]




2008 Stock Compensation Plan for Non-Employee Directors
(amended and restated as of May 8, 2013)
Section 1. Purpose; Definitions.
The purposes of the Plan are (i) to assist the Company in promoting a greater
identity of interest between the Company's Non-Employee Directors and the
Company's shareholders; and (ii) to assist the Company in attracting and
retaining Non-Employee Directors by affording them an opportunity to share in
the future successes of the Company.
For purposes of the Plan, the following terms are defined as set forth below:
(a) “Altria Deferred Stock Program” has the meaning provided in Section 7(g).
(b) “Award” means the grant under the Plan of Common Stock, Stock Options, or
Other Stock-Based Awards.
(c) “Board” means the Board of Directors of the Company.
(d) “Committee” means the Nominating and Corporate Governance Committee of the
Board or a subcommittee thereof, any successor thereto or such other committee
or subcommittee as may be designated by the Board to administer the Plan.
(e) “Common Stock” or “Stock” means the Common Stock of the Company.
(f) “Company” means Philip Morris International Inc., a corporation organized
under the laws of the Commonwealth of Virginia, or any successor thereto.
(g) “Deferred Stock” means an unfunded obligation of the Company, represented by
an entry on the books and records of the Company, to issue one share of Common
Stock on the date of distribution.
(h) “Deferred Stock Account” means the unfunded deferred compensation account
established by the Company with respect to each participant who elects to
participate in the Deferred Stock Program in accordance with Section 7 of the
Plan.
(i) “Deferred Stock Program” means the provisions of Section 7 of the Plan that
permit participants to defer all or part of any Award of Stock pursuant to
Section 5(a) of the Plan.
(j) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange-Composite Transactions or, if no such sale of Common Stock is
reported on such date, the fair market value of the Stock as determined by the
Committee in good faith; provided, however, that the Committee may in its
discretion designate the actual sales price as Fair Market Value in the case of
dispositions of Common Stock under the Plan. In the case of Stock Options or
similar Other Stock-Based Awards, for purposes of Section 5(a), Fair Market
Value means, as of any given date, the Black-Scholes or similar value determined
based on the assumptions used for purposes of the Company's most recent
financial reporting.
(k) “Non-Employee Director” means each member of the Board who is not a
full-time employee of the Company or of any corporation in which the Company
owns, directly or indirectly, stock possessing at least 50% of the total
combined voting power of all classes of stock entitled to vote in the election
of directors in such corporation.
(l) “Other Stock-Based Award” means an Award, other than a Stock Option or
Deferred Stock, that is denominated in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Stock.

1

--------------------------------------------------------------------------------




(m) “Plan” means this Stock Compensation Plan for Non-Employee Directors, as
amended from time to time.
(n) “Plan Year” means the period commencing at the opening of business on the
day on which the Company's annual meeting of shareholders is held and ending on
the day immediately preceding the day on which the Company's next annual meeting
of shareholders is held.
(o) “Stock Option” means a right granted to a Non-Employee Director to purchase
a share of Stock at a price equal to the Fair Market Value on the date of grant.
Any Stock Options granted pursuant to the Plan shall be nonqualified stock
options.
(p) “Transferred Account” has the meaning provided in Section 7(g).
Section 2. Administration.
The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan and appoint such delegates as it may deem appropriate. The Committee shall
have the authority to adopt such modifications, procedures and subplans as may
be necessary or desirable to comply with the laws, regulations, compensation
practices and tax and accounting principles of the countries in which
Non-Employee Directors reside or are citizens of and to meet the objectives of
the Plan.
Any determination made by the Committee in accordance with the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee, and all decisions made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Plan participants.
Section 3. Eligibility.
Only Non-Employee Directors shall be granted Awards under the Plan.
Section 4. Common Stock Subject to the Plan.
The total number of shares of Common Stock reserved and available for
distribution pursuant to the Plan shall be 1,000,000. If any Stock Option or
Other Stock-Based Award is forfeited or expires without the delivery of Common
Stock to a participant, the shares subject to such Award shall again be
available for distribution in connection with Awards under the Plan. Any shares
of Common Stock that are used by a participant as full or partial payment of
withholding or other taxes or as payment for the exercise price of an Award
shall be available for distribution in connection with Awards under the Plan.
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock, the Committee is
authorized to and shall make such adjustments or substitutions with respect to
the Plan and to Awards granted thereunder (including adjustments to any
Transferred Account to reflect the distribution of the Company to shareholders
of Altria Group, Inc.) as it deems appropriate to reflect the occurrence of such
event, including, but not limited to, adjustments (A) to the aggregate number
and kind of securities reserved for issuance under the Plan, (B) to the Award
amounts set forth in Section 5(a), and (C) to the number and kind of securities
subject to outstanding Awards and, if applicable, to the grant or exercise price
of outstanding Awards. In connection with any such event, the Committee is also
authorized to provide for the payment of any outstanding Awards in cash,
including, but not limited to, payment of cash in lieu of any fractional Awards,
provided that any such payment shall comply with the requirements of Internal
Revenue Code section 409A.
Section 5. Awards.
(a) Annual Awards. Effective May 8, 2013, each Non-Employee Director serving on
such date shall receive an Award having a Fair Market Value equal to $175,000
(with any fractional share being rounded up to the next whole share). On the
first day of each succeeding Plan Year, each Non-Employee Director serving as
such immediately after the annual meeting held on such day shall receive an
Award having a Fair Market Value equal to $175,000 (with any fractional share
being rounded up to the next whole share) or such greater amount as the
Committee determines in its discretion. If a Non-Employee Director first becomes
a member of the Board after May 8, 2013 and on a day other than the first day of
a Plan Year, the Committee may, in its discretion, make an Award to such
Non-Employee Director for such initial Plan Year having a Fair Market Value of
up to $175,000 (with any fractional share being rounded up to the next whole
share) or up to such greater amount paid to other Non-Employee Directors for
such Plan Year. Awards pursuant to this Section 5(a) shall be made in the form
of

2

--------------------------------------------------------------------------------




Common Stock, Stock Options, Other Stock-Based Awards, or a combination of the
foregoing as the Committee determines in its discretion.
(b) Terms of Awards.
(i) Awards pursuant to Section 5(a) that are denominated in Common Stock are
eligible for participation in the Deferred Stock Program described in Section 7.
(ii) The term of each Stock Option or similar Other Stock-Based Award shall be
ten years. Each Stock Option or similar Other Stock-Based Award shall vest in
not less than six months (or such longer period set forth in the Award
agreement) and shall be forfeited if the participant does not continue to be a
Non-Employee Director for the duration of the vesting period, unless the
participant ceases to be a Non-Employee Director by reason of the participant's
death or disability. Subject to the applicable Award agreement, Stock Options or
similar Other Stock-Based Awards may be exercised, in whole or in part, by
giving written notice of exercise specifying the number of shares to be
purchased. Such notice shall be accompanied by payment in full of the purchase
price by certified or bank check or such other instrument as the Company may
accept (including, to the extent the Committee determines such a procedure to be
acceptable, a copy of instructions to a broker or bank acceptable to the Company
to deliver promptly to the Company an amount of sale or loan proceeds sufficient
to pay the purchase price). As determined by the Committee, payment in full or
in part may also be made in the form of Common Stock already owned by the
Non-Employee Director valued at Fair Market Value.
Section 6. Award Agreements.
Each Award of a Stock Option or Other Stock-Based Award under the Plan shall be
evidenced by a written agreement (which need not be signed by the Award
recipient unless otherwise specified by the Committee) that sets forth the
terms, conditions and limitations for each such Award.
Section 7. Payments and Payment Deferrals.
(a) Each participant may elect to participate in a Deferred Stock Program with
respect to Awards of Common Stock granted under Section 5(a). The Deferred Stock
Program shall be administered in accordance with the terms of this Section 7,
provided that the Committee may modify the terms of the Deferred Stock Program
or may require deferral of the payment of Awards under such rules and procedures
as it may establish. Any deferral election shall be made at a time and for such
period as shall satisfy the requirements of Internal Revenue Code section
409A(a)(4).
(b) Any election to have the Company establish a Deferred Stock Account shall be
made in terms of integral multiples of 25% of the number of shares of Common
Stock that the participant otherwise would have been granted on each date of
grant, shall be made no later than the last day of the calendar year immediately
preceding the date of grant (or in the case of a participant who is first
becoming eligible for this Plan and any other Plan required to be aggregated
with this Plan under Internal Revenue Code section 409A and the regulations and
other guidance thereunder, no later than 30 days after the participant first
becomes eligible and before the date of grant), and shall specify the time and
form of distribution of the participant's Deferred Stock Account in a manner
complying with Internal Revenue Code section 409A(a)(2) and (3). Any such
election shall remain in effect for purposes of the Plan until the participant
executes (i) a new election applicable to any grants denominated in Common Stock
to be made in years after the year in which the new election is made or (ii) an
election not to participate in the Deferred Stock Program for Common Stock
grants in such future years. New elections pursuant to clause (i) of the
preceding sentence may be made only to the extent permitted under rules and
procedures established by the Committee taking into account administrative
feasibility and other constraints.
(c) The Deferred Stock Account of a participant who elects to participate in the
Deferred Stock Program shall be credited with shares of Deferred Stock equal to
the number of shares of Common Stock that the participant elected to receive as
Deferred Stock. The Deferred Stock Account shall thereafter be credited with
amounts equal to the cash dividends that would have been paid had the
participant held a number of shares of Common Stock equal to the number of
shares of Deferred Stock in the participant's Deferred Stock Account, and any
such amounts shall be treated as invested in additional shares of Deferred
Stock.
(d) If as a result of adjustments or substitutions in connection with an event
described in the second paragraph of Section 4 of this Plan or as a result of
the transfer of the Transferred Accounts, a participant has received or

3

--------------------------------------------------------------------------------




receives with respect to Deferred Stock credited to the participant's Deferred
Stock Account rights or amounts measured by reference to stock other than Common
Stock, (i) such rights or amounts shall be treated as subject to elections made,
crediting of the participant's account, and any other matters relating to this
Plan in a manner parallel to the treatment of Deferred Stock under the Plan,
provided that any crediting of amounts to reflect dividends with respect to such
other stock shall be treated as invested in additional Deferred Stock rather
than such other stock, and (ii) within 12 months following the event described
in Section 4, the participant shall be offered the opportunity to convert the
portion of his or her account measured by reference to such other stock to
Deferred Stock with the same Fair Market Value (rounded as necessary to reflect
fractional shares) as of the date of such conversion.
(e) Any election by a participant for his or her Deferred Stock Account to be
paid upon his or her separation from service as a member of the Board shall be
applied in accordance with Internal Revenue Code section 409A. No separation
from service shall be deemed to occur until the participant ceases to serve on
any and all of the Board of Directors of the Company and the board of directors
of any other company with respect to which his service as a director began while
such other company was a subsidiary of the Company.
(f) The Deferred Stock Program shall be administered under such rules and
procedures as the Committee may from time to time establish, including rules
with respect to elections to defer, beneficiary designations and distributions
under the Deferred Stock Program. Notwithstanding anything in this Plan to the
contrary, all elections to defer, distributions, and other aspects of the
Deferred Stock Program shall be made in accordance with and shall comply with
Internal Revenue Code section 409A and any regulations and other guidance
thereunder.
(g) Notwithstanding anything in this Plan to the contrary, with respect to a
participant in this Plan who was also a participant in the Deferred Stock
Program of the Altria Group, Inc. Stock Compensation Plan for Non-Employee
Directors (the “Altria Deferred Stock Program”) for service in 2008 and who is
eligible for this Plan on March 28, 2008:
(i) the participant's deferral elections in effect for 2008 under the Altria
Deferred Stock Program with respect to such participant's stock compensation
paid by the Altria Group, Inc. shall also apply with respect to Awards of Common
Stock under this Plan to be paid to the participant by the Company for services
performed in 2008 and future years;
(ii) the balance credited to the participant's Deferred Stock Account under the
Altria Deferred Stock Program shall be transferred to this Plan (a “Transferred
Account”), and the unfunded liability relating to such Transferred Account shall
be assumed by the Company;
(iii) the participant's election as to the time and form of distribution of
amounts deferred under the Altria Deferred Stock Program and credited to the
Transferred Account shall continue to apply to the Transferred Account, and the
participant's election as to the time and form of distribution of amounts
deferred in 2008 under the Altria Deferred Stock Program shall also apply with
respect to amounts deferred under this Plan in 2008 and future years; and
(iv) the participant's most recent beneficiary designation under the Altria
Deferred Stock Program shall continue to apply to the Transferred Account and
shall also apply to amounts deferred under this Plan in 2008 and future years;
provided, however, that any election or beneficiary designation carried over
from the Altria Deferred Stock Program under this Section 7(g) may be changed by
the participant in the manner and to the extent permitted under the applicable
provisions of this Section 7 and the rules and procedures established by the
Committee pursuant to this Section 7.
Section 8. Plan Amendment and Termination.
The Board may amend or terminate the Plan at any time without shareholder
approval, including, but not limited to, any amendments necessary to comply with
section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and other guidance thereunder; provided, however, that no amendment
shall be made without shareholder approval if such approval is required under
applicable law, regulation, or stock exchange rule, or if such amendment would:
(i) decrease the grant or exercise price of any Stock Option or a similar Other
Stock-Based Award to less than the Fair Market Value on the date of grant
(except as contemplated by Section 4); or (ii) increase the total number of
shares of Common Stock that may be distributed under the Plan. Except as may be
necessary to

4

--------------------------------------------------------------------------------




comply with a change in the laws, regulations or accounting principles of a
foreign country applicable to participants subject to the laws of such foreign
country, the Committee may not, without shareholder approval, cancel any Stock
Option or similar Other Stock-Based Award and substitute therefor a new Stock
Option or Other Stock-Based Award with a lower exercise price. Except as set
forth in any Award agreement or as necessary to comply with applicable law or
avoid adverse tax consequences to some or all Award recipients, no amendment or
termination of the Plan may materially and adversely affect any outstanding
Award under the Plan without the Award recipient's consent.
Section 9. Transferability.
Unless otherwise required by law, Awards shall not be transferable or assignable
other than by will or the laws of descent and distribution.
Section 10. Unfunded Status of Plan.
It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
Section 11. General Provisions.
(a) The Committee may require each person acquiring shares of Common Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.
All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission (or any successor
agency), any stock exchange upon which the Common Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
(b) Nothing contained in the Plan shall prevent the Company from adopting other
or additional compensation arrangements for Non-Employee Directors.
(c) Nothing in the Plan or in any Award agreement shall confer upon any grantee
the right to continued service as a member of the Board.
(d) No later than the date as of which an amount first becomes includable in the
gross income of the participant for income tax purposes with respect to any
Award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind that are required by law or applicable
regulation to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations arising from an Award may
be settled with Common Stock, including Common Stock that is part of, or is
received upon exercise of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.
(e) The terms of this Plan shall be binding upon and shall inure to the benefit
of any successor to Philip Morris International Inc. and any permitted
successors or assigns of a grantee.
(f) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of Virginia,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Unless otherwise provided in an Award, recipients of an
Award under the Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of Virginia, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award.
Notwithstanding anything in this Plan to the contrary, the

5

--------------------------------------------------------------------------------




Plan shall be construed to reflect the intent of the Company that all elections
to defer, distributions, and other aspects of the Plan shall comply with
Internal Revenue Code section 409A and any regulations and other guidance
thereunder.
(g) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability shall not affect the remaining parts of the Plan,
and the Plan shall be enforced and construed as if such provision had not been
included.
(h) The Plan shall be effective January 29, 2008. Except as otherwise provided
by the Board, no Awards shall be made after the Awards made immediately
following the 2017 Annual Meeting of Shareholders, provided that any Awards
granted prior to that date may extend beyond it.





6